internal_revenue_service department of the treasury washington d c index number number release date telephone number person to contact reply refer to cc dom fi p - plr-118091-98 date date legend taxpayer state target date year year sec_3 - year amount amount date amount amount dear this is in response to your letter of date requesting consent to taxpayer’s revocation of its election under sec_831 of the internal_revenue_code to be taxed on only its investment_income taxpayer is a small_mutual insurance_company located in state and taxable under sec_831 of the code it is a debit mutual_insurance_company selling fire insurance on contents of residences fire insurance on dwellings and burglary and theft insurance code sec_831 provides generally that insurance_companies other than life_insurance_companies are taxed on their taxable_income sec_831 allows certain small non- life companies to be taxed on their taxable_investment_income only that election is provided in sec_831 and a company is eligible to make it if as provided in sec_831 its net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure once the election is made it may be revoked only with the consent of the secretary taxpayer made the sec_831 election with the filing of its year u s property and casualty insurance_company income_tax return at that time taxpayer sold only contents fire insurance limited to amount in an effort to reduce expenses on date taxpayer merged with target with taxpayer surviving target had not made the election under sec_831 target a substantially larger company sold fire insurance on dwellings in the amount of amount fire insurance on contents in the amount of amount and burglary and theft insurance in the amount of amount after the merger taxpayer continued to issue policies based on the coverages target previously offered as a result taxpayer was exposed to larger underwriting risks and incurred larger losses in addition the hoped for savings in expenses failed to materialize section f of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 which states the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary in making that change congress indicated that in adopting the amendment it intended that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer did not have net operating losses rather it intended that the election be a simplification measure for small companies h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess taxpayer represents that as a result of the merger with target the character of its business has changed significantly since year its gross written premium income has more than doubled and its taxable_investment_income has increased more than tenfold taxpayer also represents its tax_liabilities in each of year sec_3 - were higher than those liabilities would have been had its election under sec_831 not been in effect in view of the foregoing taxpayer requests that consent be granted to the revocation of its sec_831 election taxpayer understands that sec_831 prohibits a net_operating_loss from being carried over from years in which a sec_831 election was in effect to the year or to subsequent years for which the revocation is effective taxpayer has represented that it will not make an election under sec_831 to be taxed on only its investment_income for any of the first five taxable years following the year to which this consent relates consent is granted to the revocation of that election to be effective commencing for year no opinion is expressed under other sections of the code and income_tax regulations that may also be applicable this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which this consent is granted and the next succeeding five taxable years sincerely yours assistant chief_counsel financial institutions and products by _ signed ms mark smith chief branch
